Citation Nr: 0212012	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  94-28 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability with right shoulder, arm, and hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to November 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1993 decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for a cervical spine disability with right 
shoulder, arm, and hand disability, claimed as secondary to a 
service-connected left shoulder disability.

The Board remanded this case in March 1998 for further 
development of the evidence.  On review of the file, the 
Board concludes that such development was accomplished 
satisfactorily.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's cervical spine disability with right shoulder, 
arm, and hand disability is not shown to be related to his a 
service-connected left shoulder disability.


CONCLUSION OF LAW

A cervical spine disability with right shoulder, arm, and 
hand disability is not the proximate result of the veteran's 
service-connected left shoulder disability.  38 U.S.C. 
§§ 1110, 1153, 5107 (2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.303, 
3.306, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence needed to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Thus, the Board concludes that VA's duty to assist 
the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA without foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

By October 1990 decision, the RO granted service connection 
for residuals of a dislocated left (minor) shoulder.

In June 1993, the veteran filed a claim of service connection 
for a right shoulder, right arm, and right hand disability, 
asserting that the foregoing disability resulted from his 
service-connected left shoulder disability.  

July 1993 private medical records indicated that the veteran 
had multiple herniated discs in the neck and that because 
initial surgery was not effective, additional surgery was 
recommended.  

By July 1993 decision, the RO denied the veteran's claim of 
service connection for a cervical spine disability with right 
shoulder, right arm, and right hand disability.

August 1993 private medical records indicated that the 
veteran was unable to return to full-time work secondary to 
pain and weakness in the right shoulder.  He had marked 
atrophy and weakness in the right shoulder and right triceps.

September 1993 medical records indicate that the veteran 
complained of right arm weakness, numbness, and intermittent 
radiation of pain to his fingers.  Physical examination 
revealed a weak right deltoid and triceps with diminished 
pinprick in the right thumb.  The examiner diagnosed right C5 
and C7 radiculopathy.

By September 1993 rating decision, the RO again denied the 
veteran's claim.

In October 1993, the veteran stated that in October 1979 he 
dislocated his left shoulder when he slipped on ice and held 
onto the rear fender of a car with his left arm.  He stated 
that he had problems with his spine, right arm, and right 
shoulder since that time.  

January 1994 medical records indicate that the etiology of 
the veteran's degenerative disc disease could not be 
determined and that degenerative disc disease was often 
unrelated to specific events and activities.  However, 
according to the examiner, in this case, the veteran's 
degenerative disc disease was clearly and unequivocally 
aggravated by his post-service occupation (postal carrier) 
which entailed long hours of carrying a heavy satchel.  

By May 1994 and April 1996 rating decisions, the RO denied, 
in pertinent part, service connection for a cervical spine 
disability with associated right shoulder, right arm, and 
right hand disabilities.

February 1997 private medical records indicate that the 
veteran was permanently and totally disabled due to his 
cervical disc, cervical radiculitis, right and left plexus 
neuritis, osteoarthritis, shoulder muscle atrophy, and 
partial motor paralysis.

In March 1998, the Board remanded this case to the RO for 
further development of the evidence to include an orthopedic 
examination and medical opinion regarding the etiology of the 
veteran's claimed disability.

On October 1998 VA medical examination of the spine, the 
examiner noted atrophy of the muscles of the right shoulder 
and numbness of the tips of the fingers of the left hand.  
The veteran complained of constant pain and stiffness in the 
neck.  On objective examination, there was a well-healed scar 
on the right anterior neck.  There was no deformity or 
tenderness of the neck.  There was moderate atrophy of the 
infraspinatus and deltoid muscles of the right shoulder, and 
right arm circumference was one centimeter smaller than left 
arm circumference.  There was narrowing of all intervertebral 
discs from C3-7.  The examiner diagnosed degenerative disc 
disease of the cervical spine manifested by neck pain 
radiating into both upper limbs, atrophy of the shoulder 
muscles, and numbness of the fingers of both hands.  The 
examiner indicated that degenerative disc disease was a 
chronic degenerative condition and a generalized condition of 
the discs.  In the veteran's case, degenerative disc disease 
was also found in all of his lumbar vertebrae.  The examiner 
opined that the cause of the veteran's degenerative disc 
disease was unknown; however, it was not due to trauma such 
as slipping and falling.  The examiner opined that the only 
symptom that could have been caused by disc degeneration on 
retirement from service was the occasional numbness of the 
tips of the third, fourth, and fifth fingers of the veteran's 
left hand.

On October 1998 VA medical examination of the joints, the 
veteran reported persistent pain in both shoulders and the 
neck.  He also complained of pain in the right wrist.  He 
indicated that he was a retired postal worker.  On objective 
examination, there was moderate atrophy of the infraspinatus 
and deltoid muscles of the right shoulder.  Radiologic tests 
revealed right shoulder osteophytes.  The examiner diagnosed 
traumatic arthritis of the right shoulder and indicated that 
it was related to the 1979 dislocation of the right shoulder.

On October 1998 VA medical examination of the veteran's hands 
and fingers, the examiner indicated that there was no 
tenderness or deformity of either hand and radiographic tests 
indicated no abnormalities.  Right hand sensation was normal.  
The examiner diagnosed complaints of numbness of the fingers 
of both hands without evidence of abnormality on physical or 
radiological examinations.

In August 1999, the Board again remanded this case to the RO 
for clarification of one of the October 1998 medical opinions 
and for a neurologic examination.

A September 1999 VA examination of the joints reflected the 
following diagnoses: degenerative disc disease of the 
cervical spine, degenerative disc disease of the lumbar 
spine, degenerative disc disease of the thoracic spine, and 
radiculopathy of the right upper radicular group manifested 
by right shoulder and wrist pain and by atrophy and weakness 
of the right deltoid and biceps muscles secondary to 
degenerative disc disease of the cervical spine.  The 
examiner opined that the veteran's degenerative disc disease 
was not due to a fall in 1979 in which he dislocated his left 
shoulder.  It was further noted that the disability in 
question was a degenerative condition, not a post-traumatic 
disorder.

On October 1999 examination of the peripheral nerves, the 
veteran reported that he began to feel numbness in the left 
fingertips approximately one year after falling in service 
and dislocating his left shoulder.  In 1985, he began to work 
as a mail carrier which entailed carrying 40-pound bags on 
either shoulder.  He began to notice right arm weakness and 
changes in sensation in several fingers on the right hand.  
The examiner diagnosed status post cervical laminectomy and 
anterior cervical diskectomy in 1993 with residual weakness 
and pain to the right upper extremity and chronic cervical 
radiculopathy, right carpal tunnel syndrome, and chronic 
musculoskeletal upper back/neck pain.  The examiner opined 
that the veteran's fall in service did not cause a cervical 
spine disability with right shoulder, arm, and hand 
involvement.  Impairment of the right upper extremity was 
described as the result of degenerative disc disease, 
unrelated to any left shoulder injury sustained in service.

Law and Regulations 

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
See Libertine v. Brown, 9 Vet. App. 521 (1996).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Analysis

The evidence in this case is unequivocal in demonstrating 
that the veteran's claimed cervical spine and right upper 
extremity disability is unrelated to his service-connected 
left shoulder disability.  38 C.F.R. § 3.310(a) (2001).  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  On September 
1999 VA medical examination, the examiner indicated 
explicitly that the veteran's claimed disability resulted 
from degenerative disc disease that was completely unrelated 
to any previous trauma.  Indeed, the veteran was found to 
suffer from degenerative disc disease in both the lumbar 
spine and thoracic spine.  This opinion was echoed on October 
1999 VA medical examination report.  Pursuant to the 
foregoing, secondary service connection cannot be granted.  
38 C.F.R. § 3.310(a).  

The Board notes that the evidence neither suggests nor 
implies that the veteran's claimed cervical spine and right 
upper extremity disability is directly related to service.  
Thus, service connection on a direct basis is unwarranted.  
38 C.F.R. § 3.303.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's cervical spine disability and right upper extremity 
disability are neither linked to active service nor 
proximately due to his service-connected left shoulder 
disability.  38 U.S.C. § 5107; Gilbert, supra.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a cervical spine disability with right 
shoulder, arm, and hand disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

